DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 12-13, filed December 30, 2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(1)/102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-15 and 17-27 are allowed (renumbered claims 1-25, respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious wherein the magnetic profile characterizes perturbation of the geomagnetic field by the apparatus in a plurality of different geographic locations; selectinq one of the different geoqraphic locations for compensating the magnetic heading based on the local field data, wherein the magnetic profile is responsive to perturbation of the geomagnetic field by the apparatus in the selected location; scaling the perturbation based on the local field data and the geomagnetic field in the selected location, wherein the scaled perturbation is responsive to perturbation of the geomagnetic field by the apparatus deployed in the geographic location; and compensating the magnetic heading based on the scaled perturbation, wherein the compensated heading is responsive to the directional heading of the apparatus, in combination with all other limitations as claimed by Applicant.
	Regarding claim 11, the prior art of record fails to anticipate or render obvious wherein the maqnetic profile characterizes perturbation of the geomagnetic field by the apparatus in a plurality of different geographic locations; select one of the different locations for compensating the magnetic heading: scale the perturbation for the geomagnetic field proximate the geographic location to which the apparatus is deployed, based on the geomagnetic field in the selected location; and compensate the heading acquired by the magnetic instrument, based on the local field data and the scaled perturbation, responsive to perturbation of the geomagnetic field proximate the geographic location to which the apparatus is deployed,Page 5PATENTApp. Ser. No.: 16/740,429ininin in combination with all other limitations as claimed by Applicant.
	Regarding claim 21, the prior art of record fails to anticipate or render obvious deploying the magnetic instrument with the apparatus; simulating, using a test setup, a local magnetic field about the apparatus, in combination with all other limitations as claimed by Applicant.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Willie in U.S. Patent 4,124,897 teaches “In a vehicle locating apparatus that utilizes Hall effect generators to determine the magnetic heading of the vehicle there is provided magnetic compensation by the placing of a coil around the Hall generators. A current source generator provides power to the coil of such magnitude so as to create a magnetic field which cancels the spurious local magnetic field components.” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865